Citation Nr: 1200887	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10 36-236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for service-connected autoimmune hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1999 to July 2002, November 2004 to March 2006, January 2007 to August 2007, February 2008 to July 2008, and August 2008 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for hepatitis and assigned a noncompensable disability rating, effective September 5, 2009.  As the record shows that the Veteran has a specific and confirmed diagnosis of autoimmune hepatitis, and multiple forms of hepatitis are addressed by different diagnostic codes under the rating schedule, the issue has been recharacterized as reflected on the title page to correspond with the Veteran's specific diagnosis.

In June 2011, a hearing was held before the undersigned Veterans Law Judge.

The Veteran raised the issues of entitlement to service connection for erectile dysfunction and depression/anxiety, both as secondary to autoimmune hepatitis, in a May 2011 statement, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, further evidentiary development is needed to ensure that the Veteran is provided with an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Under 38 U.S.C.A. § 5103A (West 2002), the duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail to facilitate a fully informed evaluation of the claimed disability under the applicable rating criteria.  See id.  For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis on the limitations of activity imposed by the disabling condition.  38 C.F.R. § 4.1 (2011).  If a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.

In November 2009, the Veteran was provided with a VA general medical examination.  This examination report contains a number of apparent errors, particularly with regard to the section titled "Abdomen/Gastrointestinal Review of Symptoms," which lists that the Veteran has no history of nausea, vomiting, diarrhea, jaundice, fecal incontinence, or abdominal pain, despite notations to the contrary in the "Circumstances and Initial Manifestations" portion of the VA examination report and in the September 2009 gastroenterology consultation report reviewed by the November 2009 VA examiner.  

Additionally, relevant VA medical records that post-date the Veteran's VA examination are present in the claims folder.  A liver biopsy was performed in December 2009 at the request of the Veteran's gastroenterologist for the purpose of verifying the diagnosis and assessing the extent of his current symptomatology.  A March 2010 gastroenterology follow-up note shows that there has been a change to the Veteran's treatment; specifically, he was taken off prednisone due to concerns about the long-term effects of this medication.  As the December 2009 pathology report and March 2010 follow-up note post-date the Veteran's VA examination, the examiner was not able to consider these records in assessing the current severity of the Veteran's autoimmune hepatitis.  

Furthermore, the examination report does not provide sufficient detail to facilitate a fully informed evaluation of the Veteran's autoimmune hepatitis under the applicable rating criteria, found at 38 C.F.R. § 4.114, Diagnostic Code 7345.

Therefore, on remand, the Veteran should be provided with an additional VA examination to assess the current severity of his service-connected autoimmune hepatitis.  The examiner should consider the Veteran's full medical history and provide sufficient detail to allow the Board to undertake a fully informed evaluation of the Veteran's autoimmune hepatitis under the applicable rating criteria.  See Stefl, 21 Vet. App. at 123; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
 
Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for his autoimmune hepatitis, dated since March 2010.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his autoimmune hepatitis, from the VA Medical Center in Wichita, Kansas, dated since March 2010.

2.  Thereafter, schedule the Veteran for an appropriate examination of his service-connected autoimmune hepatitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is asked to make the following determinations:

(a)  Identify and describe in detail all specific symptoms and manifestations of the Veteran's autoimmune hepatitis.

(b)  Specifically, state whether the Veteran has symptoms of fatigue, malaise, nausea, anorexia, weight loss or other indications of malnutrition, hepatomegaly, vomiting, arthralgia, and/or upper right quadrant pain.  

(c)  For any symptoms found, state the frequency and severity of the symptoms.  Are they best described as intermittent, daily, or near-constant and debilitating?  If weight loss is found, is the extent of the weight loss minor or substantial?

(d)  Describe the treatment required for the Veteran's autoimmune hepatitis; specifically, does his condition require dietary restriction and/or constant medication?

(e)  An "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7345, Note (2).  Has the Veteran experienced incapacitating episodes due to his autoimmune hepatitis?  If so, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the medical evidence leading to the objective conclusions. 

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



